DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “v-clamp, comprising…said set of bearings makes surface-to-surface rolling contact with outer surfaces of the pair of tubular body end flanges”. The original disclosure recites, “[i]n the embodiment presented by FIGS. 1-4, the v-clamp 10 includes a band 40, a closure mechanism 42, and a bearing assembly 44.” However, it is not clear to the Examiner how a pair of tubular body end flanges are a v-clamp. 
Claim 12 recites “v-clamp comprising…a third surface-to-surface contact is established between said first set of bearings and a first outer surface of a first end flange, and a fourth surface-to- surface contact is established between said second set of bearings and a second outer surface of a second end flange”. The original disclosure recites, “[i]n the embodiment presented by FIGS. 1-4, the v-clamp 10 includes a band 40, a closure mechanism 42, and a bearing assembly 44.” However, it is not clear to the Examiner how a pair of tubular body end flanges are a v-clamp.
Claim 19 recites “v-clamp comprising…a first surface-to-surface contact is established between said first set of bearings and a first outer surface of a first end flange, and a second surface-to-surface contact is established between said second set of bearings and a second outer surface of a second end flange”. The original disclosure recites, “[i]n the embodiment presented by FIGS. 1-4, the v-clamp 10 includes a band 40, a closure mechanism 42, and a bearing assembly 44.” However, it is not clear to the Examiner how a pair of tubular body end flanges are a v-clamp.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 7, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5549449, McInerney et al.
	In regards to claim 1, in Figures 4-5 and paragraphs detailing said figures, McInerney et al disclose a v-clamp (34), comprising: a band extending circumferentially from a first end to a second end; a closure mechanism (502) situated adjacent said first and second ends, said closure mechanism having a fastener; and a set of bearings (522, 524) disposed at a radially-inboard side of said band; wherein, in the midst of tightening said band via said closure mechanism on a pair of tubular body end flanges (any convenient flanges having any convenient shape, size, configuration and/or function), said set of bearings makes surface-to-surface rolling contact with outer surfaces of the pair of tubular body end flanges.
	In regards to claim 2, in Figures 4-5 and paragraphs detailing said figures, McInerney et al disclose said band has a first sidewall and a second sidewall, said first and second sidewalls extending radially-inboard of a basewall of said band.
In regards to claim 3, in Figures 4-5 and paragraphs detailing said figures, McInerney et al disclose said set of bearings is disposed radially-inboard of said basewall and axially-inward of said first sidewall and axially-inward of said second sidewall.
In regards to claim 6, in Figures 4-5 and paragraphs detailing said figures, McInerney et al disclose said set of bearings makes surface-to-surface contact with an inner surface of said band and, upon tightening of said band on the pair of tubular body end flanges, the v-clamp exerts clamping forces from said band and to the pair of tubular body end flanges via said set of bearings.
In regards to claim 7, in Figures 4-5 and paragraphs detailing said figures, McInerney et al disclose said set of bearings spans a circumferential extent at said radially-inboard side of said band that at least partially overlaps with a full circumferential extent of said band taken between said first and second ends of said band.
In regards to claim 9, in Figures 4-5 and paragraphs detailing said figures, McInerney et al disclose in the midst of tightening said band via said closure mechanism on the pair of tubular body end flanges, said band lacks surface-to- surface sliding contact with the outer surfaces of the pair of tubular body end flanges.
	In regards to claim 10, in Figures 4-5 and paragraphs detailing said figures, McInerney et al disclose in the midst of tightening said band via said closure mechanism on the pair of tubular body end flanges, rolling friction is generated between the v-clamp and the pair of tubular body end flanges, and sliding friction between the v-clamp and the pair of tubular body end flanges is absent.
Allowable Subject Matter
Claims 17, 18 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose  v-clamp comprising: a band extending circumferentially from a first end to a second end, said band having a basewall, a first sidewall depending radially-inboard and axially-outward of said basewall, a second sidewall depending radially-inboard and axially-outward of said basewall, a first terminal end region depending axially-inward of said first sidewall, and a second terminal end region depending axially-inward of said second sidewall; a closure mechanism situated adjacent said first and second ends, said closure mechanism having a fastener; and a bearing assembly disposed at an underside of said band and at least partly held thereat via said first and second terminal end regions, said bearing assembly including a first set of bearings, a second set of bearings, and a cage carrying said first set of bearings and carrying said second set of bearings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/           Primary Examiner, Art Unit 3679